UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-4220



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


SAMUEL BUSH WRIGHT,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-03-146)


Submitted:   March 20, 2006                 Decided:   April 14, 2006


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per
curiam opinion.


Michael E. Lawlor, Sicilia Chinn Englert, LAWLOR & ENGLERT, LLC,
Greenbelt, Maryland, for Appellant. Rod J. Rosenstein, United
States Attorney, Gina L. Simms, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Samuel Bush Wright was convicted after a jury trial of

one count of conspiracy to steal firearms, in violation of 18

U.S.C. §§ 371, 922(u) (2000), one count of theft of firearms and

aiding and abetting, in violation of 18 U.S.C. §§ 922(u), 2 (2000),

one count of felon in possession of firearms and aiding and

abetting, in violation of 18 U.S.C. §§ 922(g), 2 (2000), and one

count of possession of stolen firearms and aiding and abetting, in

violation of 18 U.S.C. §§ 922(j), 2 (2000).             These crimes involved

break-ins and attempted break-ins at several firearms dealers.                 In

determining the sentencing range under the Sentencing Guidelines,*

the   probation    officer   concluded       that   Wright   was    subject   to

sentencing    as   an    armed   career      criminal     pursuant    to     USSG

§ 4B1.4(b)(3)(B), and recommended restitution in the amount of

$24,440.31.   This amount included $150 to The Gun Rack, which is

not   in   dispute,     $15,768.27    to     Galyan’s    Sporting    Goods    in

Gaithersburg, Maryland, and $8522.04 to Galyan’s Sporting Goods in

Fairfax, Virginia.       Wright objected on several grounds to the

amount of restitution. The district court held a hearing, rejected

Wright’s objections to restitution, and imposed a sentence of 188

months of imprisonment, five years of supervised release, a $400

special assessment, and restitution of $24,440.31.




      *
       U.S. Sentencing Guidelines Manual (USSG) (2002).

                                     - 2 -
           Wright first argues that the district court exceeded the

authority of the Mandatory Victims Restitution Act (MVRA), 18

U.S.C. § 3663A (2000), in determining the amount of restitution due

to Galyan’s Trading Company.       He asserts that the district court

erred in using the retail value instead of the wholesale value of

the stolen firearms, that the court erred in not deducting the

value of three recovered firearms, that the Government failed to

prove the retail value of the firearms, that the court erred in

ordering payment of replacement costs for damaged property rather

than its pre-damage value, and that the court erred in ordering

payment of consequential damages.        The Government agrees that the

costs of security personnel after the burglary of the Maryland

Galyan’s store are consequential damages that are not properly

included in the restitution order.         We review a restitution order

for abuse of discretion.     United States v. Hoyle, 33 F.3d 415, 420

(4th Cir. 1994).

           We have held that “the MVRA requires that a court enter

an order of full restitution when the loss is caused by a property

offense, and the focus of the court in applying the MVRA must be on

the losses to the victim caused by the offense.”          United States v.

Newsome, 322 F.3d 328, 341 (4th Cir. 2003).              Our review of the

record leads us to conclude that the district court did not abuse

its discretion in using the retail value of the stolen handguns as

the   measure   of   the   value   of   the   firearms   for   purposes   of


                                   - 3 -
restitution, and that the Government established the retail value

by a preponderance of the evidence.    Nor did the district court err

in declining to reduce the restitution amount by the value of the

three recovered handguns, and properly included the costs of

repairs to damaged property in the restitution order.

          Wright next argues that the district court erred in

failing to consider his economic circumstances in determining the

manner of payment of the restitution ordered.     The district court

ordered that Wright make monthly restitution payments of $150

beginning thirty days after he was released from confinement, but

did not explicitly discuss Wright’s financial condition or ability

to pay.   Wright did not object to the district court’s failure to

make the required findings at sentencing or to the schedule of

payments ordered by the district court, and therefore his claim is

reviewed for plain error.   See United States v. Hughes, 401 F.3d

540, 547 (4th Cir. 2005) (discussing standard of review). Although

the district court erred in failing to make the required findings

linking the schedule of restitution payments to Wright’s financial

condition, we conclude that Wright has not demonstrated that the

error affected his substantial rights.       The MVRA requires that

restitution be ordered in this case, which Wright does not dispute.

Wright also does not suggest a different schedule of payments that

would have resulted if the district court had articulated the




                               - 4 -
findings regarding his financial condition.               United States v.

Bollin, 264 F.3d 391, 420 (4th Cir. 2001).

          Wright argues that the Armed Career Criminal Act (ACCA)

is unconstitutional facially and as applied in his case because its

application caused an increase in his sentence based upon facts not

alleged in the indictment or submitted to the jury for findings

beyond a reasonable doubt.         Wright does not allege that he does

not qualify for sentencing under the ACCA, but asserts only a legal

argument against its application in his case.            Wright’s arguments

are foreclosed by this court’s precedent.           United States v. Cheek,

415 F.3d 349, 352-53 (4th Cir.), cert. denied, 126 S. Ct. 640

(2005).

          Wright also argues that the MVRA is unconstitutional

facially and as applied in his case because its application caused

an increase in his sentence based upon facts not alleged in the

indictment   or   submitted   to    the    jury    for   findings   beyond   a

reasonable doubt.    Wright does not assert that the MVRA does not

apply in his case, but argues that the district court’s restitution

order was based on fact-finding that violated the Supreme Court’s

decision in Blakely v. Washington, 542 U.S. 296 (2004). Wright did

not assert a Sixth Amendment objection at sentencing, and therefore

this claim is reviewed for plain error.           Wright argues that, since

restitution is part of the punishment imposed for a crime, its

imposition is governed by the principles announced in Blakely. The


                                   - 5 -
circuit courts of appeals that have considered the applicability of

Blakely and United States v. Booker, 543 U.S. 220 (2005), to the

MVRA have uniformly concluded that these decisions do not apply to

restitution under the MVRA.        United States v. Garza, 429 F.3d 165,

169-70   (5th     Cir.   2005)   (collecting      cases);   United      States    v.

Visinaiz, 428 F.3d 1300, 1316 (10th Cir. 2005); United States v.

King, 414 F.3d 1329, 1330 n.1 (11th Cir. 2005) (collecting cases);

United States v. George, 403 F.3d 470, 473 (7th Cir. 2005).                       We

conclude that even if error occurred, such error is not plain in

light of the predominant rulings that restitution under the MVRA is

not affected by Blakely or Booker.

               We therefore vacate the restitution order and remand for

the district court to recompute the amount of restitution without

the security guard charges.             We affirm all other aspects of

Wright’s sentence.         We dispense with oral argument because the

facts    and    legal    contentions   are     adequately   presented      in    the

materials      before    the   court   and     argument   would   not    aid     the

decisional process.



                                                           AFFIRMED IN PART,
                                               VACATED IN PART, AND REMANDED




                                       - 6 -